Citation Nr: 0406800	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1966 to May 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied entitlement to a TDIU.  Following 
the veteran's timely disagreement, the RO issued a statement 
of the case in April 2002 and the veteran's timely 
substantive appeal was received in May 2002.

By a statement submitted in June 2000, the veteran sought 
service connection for injuries to his teeth and dental 
treatment in service.  In a November 2001 notice of 
disagreement, the veteran raised claims of entitlement to 
separate compensable evaluations for rheumatoid for arthritis 
of the lumbar spine and the ankles.  The veteran also 
testified regarding these claims at a personal hearing 
conducted in March 2003.  By a statement submitted in October 
2003, the veteran indicated he wished to withdraw all issues 
"filed" during the March 2003 personal hearing.  These 
issues had been submitted (filed) prior to the personal 
hearing, although the RO had not adjudicated those issues.  
These issues are REFERRED to the RO for appropriate action, 
including clarifying whether or not the veteran intended to 
request withdrawal of any of these claims, and further 
development and adjudication of each claim remaining open.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
rheumatoid arthritis, which affects multiple joints, and for 
tinnitus, evaluated as 10 percent disabling, and for 
bilateral hearing loss, evaluated as noncompensable; the 
service-connected disabilities result in a combined 
disability evaluation of 60 percent.




2.  Resolving in the veteran's favor any doubt as to whether 
the totality of the veteran's current musculoskeletal 
symptoms is of service-connected etiology, the veteran's 
service-connected disabilities, when evaluated in light of 
his educational attainment and occupational experience, have 
rendered him unable to perform all kinds of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to open a previously-denied claim unless new and 
material evidence has been presented.

In this case, the Board's decision that the criteria for an 
award of TDIU are met is fully favorable to the veteran, and 
further discussion of the application of the VCAA to this 
claim is not required. 


Factual Background

During service, the veteran was treated for joint aches, 
including pain in the legs and thighs, and was treated for 
knee pain with an injection into the joint.  A diagnosis of 
rheumatoid arthritis was assigned.

On VA examination conducted in August 1970, less than three 
months after his service discharge, the veteran reported pain 
in the left shoulder, left wrist, pain in the knees, and 
morning stiffness lasting one-half hour.  There was evidence 
on examination of mild fusiform deformity of the third 
proximal intraphalangeal joint in both hands.  There was 
tenderness on compression of the metatarsophalangeal joints.  
A subcutaneous nodule was noted on the medial aspect of the 
right ankle.  

The veteran also complained of pain in the lumbar spine with 
lifting.  There was mild restriction in motions of the lumbar 
spine and minimal restriction of flexion of the knees.  There 
was hyperextensability in the metacarpophalangeal joints but 
no evidence of degenerative joint disease on radiologic 
examination.  He complained of persistent fatigability, 
disproportionate to his activities.  The examiner concluded 
that the veteran had early active rheumatoid arthritis, 
involving multiple joints.  By a rating decision issued in 
October 1970, the veteran was granted service connection for 
rheumatoid arthritis.

In a statement apparently submitted in December 1971, the 
veteran stated that his legs were still giving him trouble 
constantly, and that he continued to have pain in his 
shoulders and back as well.  He also related that his fingers 
and hands swelled and ached occasionally.  He noted that he 
had to change shifts, giving up a promotion from "lead man" 
on nights, and a higher pay rate, because the cold weather at 
nights made his legs and shoulders hurt.

On VA examination conducted in February 1972, the examiner 
noted that laboratory examination of the veteran's blood and 
radiologic examination of the bones were both negative for 
rheumatoid arthritis.  

The examiner noted that a consultant suggested that the 
veteran might have early rheumatoid spondylitis, based on the 
history, symptoms, and clinical findings, but a definite 
diagnosis could not be made.  The examiner noted that the 
veteran's chief complaint on examination was the same as his 
complaint in service, with complaints of pain in the back, 
shoulders, hands, and ankles, and weakness in the hands, as 
well as stiffness in the mornings.  The examiner concluded 
that the veteran had early rheumatoid arthritis.

VA outpatient treatment records reflect that the veteran 
continued to seek routine treatment.  He was treated with a 
variety of medications for joint pain.

In October 1974, the veteran sought an evaluation in excess 
of the 30 percent assigned for his service-connected 
rheumatoid arthritis at that time.  Radiologic examination of 
the shoulders, lumbosacral spine, pelvis and hips, hands and 
wrists again disclosed no arthritic or bony changes and no 
articular or cortical erosion.  The examiner noted that the 
veteran's sedimentation rate was within normal limits, and 
was, in fact, very low.  Other laboratory examination for 
rheumatoid arthritis was also negative.  The veteran had a 
normal range of motion of the lumbosacral spine, hips, and 
shoulders.  The examiner stated that he was unable to make a 
diagnosis of a specific rheumatic disorder, but that it was 
possible that the veteran had a low-grade form of rheumatoid 
spondylitis.

June 1975 VA radiologic examination disclosed in no arthritic 
changes of the feet or the spine, although some abnormalities 
of the bones of the feet were noted.

In October 1975, the veteran sought an increased evaluation, 
stating that he had been diagnosed as having ankylosing 
spondylitis.  At a hearing conducted in January 1976, the 
veteran testified that he had back pain, pain in the angles, 
shoulders, hips, and both knees.  He testified that he had 
swelling in his feet and pain in his hands. He testified that 
there was very little limitation of motion of the affected 
joints.  He reported that at times he felt like he had a 
fever and that he often felt generally fatigued.  He was 
stiff when he got up in the morning.  He testified that his 
joints bothered him when it was cold, but that his joint pain 
was also exacerbated by the heat.

The veteran's claims file reflects that, after his January 
1976 testimony, the veteran did not again contact VA 
regarding his service-connected disabilities until June 2000.  
The veteran did continue to seek VA medical care, and VA 
clinical records dated in 1986 reflect that the provider 
again expressed doubt that a diagnosis of rheumatoid 
arthritis was correct.

In June 2000, the veteran sought an increased evaluation for 
his service-connected arthritis and for his hearing loss.  
The veteran stated that he had pain and stiffness in his 
neck, shoulders, back, hands, hips, legs, and feet.  He 
stated that the air-conditioning at work caused him to have 
pain all day long and be stiff.

Private treatment records dated in December 2000 disclose 
that the veteran was under treatment for fibromyalgia.  The 
veteran had 14 trigger points.  Laboratory examination for 
rheumatoid arthritis, including laboratory examination of the 
blood for anti-nuclear antibodies (ANA) and to determine 
sedimentation rate, were normal.  The physician noted that 
the veteran's symptoms markedly improved after he was off 
work for three months.  The physician noted that the veteran 
was considered totally disabled, should not continue working, 
and the physician stated that this was a permanent condition.

The veteran submitted a letter dated in March 2001 which 
informed the veteran that he was being laid off by his 
employer, the Idaho Department of Labor, because he had been 
disabled since August 25, 2000, and had worked full-time less 
than two weeks since that time.

The report of an April 2001 private examination for 
disability purposes discloses that the veteran complained of 
pain, stiffness, and fatigue.  He provided a history of 
diagnosis of rheumatoid arthritis and osteoarthritis since 
1970.  He reported that his symptoms had increased in 
severity markedly in the last five or six years.  He had 
difficulty walking.  He reported pain in the back, shoulders, 
hands, feet, and knees, as well as other joint problems.  He 
reported fatigue and difficulty sleeping.  He reported short-
term memory problems.  

The veteran had a normal range of cervical spine motion, 
normal range of shoulder motion, normal lumbar extension, and 
lumbar forward flexion while seated to 60 degrees.  The 
examiner concluded that the veteran had fibromyalgia but had 
no restrictions or limitations other than the potential for 
worsening of pain.  The examiner concluded that the veteran 
was not totally disabled from carrying on any gainful 
occupation.

On VA examination conducted in October 2001, the veteran 
reported an increase in fatigue and feeling feverish over the 
last couple of years.  He reported generalized pain 
throughout his body which caused difficulty sleeping.  He 
reported bilateral tinnitus, headaches localized to the 
frontal region, occasional dyspnea on exertion, bilateral 
numbness and tingling of the distal upper and distal lower 
extremities, exacerbated by cold weather.  

On objective examination, there was tenderness over the 
trapezius muscle bilaterally halfway from the origin to the 
insertion.  There was no pain with cervical spine motion.  
There was tenderness bilaterally at the anterior aspect of 
the glenohumeral joints, more severe on the left than on the 
right.  There were bilateral trigger points proximal to the 
elbow.  There was normal range of motion at the elbows.  
Phelan's sign was positive at the wrist, more severe on the 
left than on the right.  The wrists were nontender with range 
of motion.  Subcutaneous nodules were palpable on certain 
fingers, but range of motion of the joints of the fingers was 
normal bilaterally.  

There was no tenderness on palpation of the spinous processes 
and paraspinal musculature, and range of motion of the lumbar 
spine was essentially normal.  There was no spasm of the 
muscles of the back.  Both knees were nontender.  There was 
tenderness on palpation of the lateral malleolus of each 
ankle, more severe on the right than on the left.  Range of 
dorsiflexion, plantar flexion, inversion, and eversion, was 
normal.  No warmth, swelling, or erythema was noted in any of 
the joints.  Muscle strength was 5/5 throughout all major 
muscle groups with the exception of abduction of the left 
shoulder, which was 4/5, and flexion of the left hip, which 
was 4+/5.  Deep tendon reflexes were brisk and symmetric.  
Sensation was intact to light touch throughout.  

The examiner noted that rheumatoid factor tests in May 2000 
and June 2001 were negative and the May 2000 ANA test was 
negative.  The examiner concluded that the veteran had 
rheumatoid arthritis and fibromyalgia.

By a rating decision issued in November 2001, rheumatoid 
arthritis, left shoulder, with limitation of motion, was 
evaluated as 20 percent disabling, and rheumatoid arthritis, 
limitation of motion of the right shoulder, was evaluated as 
10 percent disabling; a 10 percent initial evaluation was 
assigned for limitation of motion of the right knee; a 10 
percent evaluation was assigned for limitation of motion of 
the left knee; a 10 percent evaluation was assigned for 
limitation of motion of the cervical spine, and, a 10 percent 
evaluation was assigned for metatarsalgia.  The RO 
determined, however, that the veteran was not entitled to an 
award of TDIU because unemployability was due to 
fibromyalgia, and the veteran had not been awarded service 
connection for that disorder.

The veteran disagreed with the denial of TDIU, arguing that 
the current diagnosis, fibromyalgia, was assigned for 
essentially the same symptoms he displayed in service.  The 
veteran was afforded VA examination in July 2002 for the 
purpose of differentiating the symptomatology of the service-
connected disability from any non-service-connected disorder.  
The veteran complained of morning stiffness lasting 
approximately one hour, with severe pain in the 
metatarsophalangeal joints and heels.  There was no synovitis 
of the feet and ankles but there was a positive compression 
test.  The metatarsal joints and heels were tender 
bilaterally.  The veteran complained of pain on use of 
several joints but ranges of motion were within normal for 
most joints.  

The examiner concluded that the veteran had inflammatory 
arthritis with prolonged morning stiffness, intermittent 
swelling of joints and asymmetrical presentation, with 
negative laboratory examinations for rheumatoid factor and 
ANA.  The examiner stated that he doubted a diagnosis of 
rheumatoid arthritis because there was no progression of the 
disease and no synovitis.  He indicated that 
spondyloarthropathy was a consideration because an HLA-B27 
laboratory examination conducted in August 2002 was positive.  

The examiner noted that in seronegative spondyloarthropathy 
in the joints that were affected were mainly the shoulder, 
spine, hip was, knees, and feet.  The examiner concluded that 
the veteran had secondary fibromyalgia, with fatigue, 
multiple joint pains, insomnia, depression, but no actual 
synovitis.    

At a personal hearing conducted in March 2003, the veteran 
reiterated that the symptoms he was currently having were the 
same symptoms he had when he was granted service connection 
for rheumatoid arthritis.  He testified that the fatigue, 
pain in the joints, lumps at some joints, and stiffness, 
especially in the morning, were essentially the same symptoms 
he had in service, although increased in severity.  He 
testified that he now had pain in the rib cage and sternum, 
and that, in addition to pain and difficulty walking, he had 
pain with movement of the torso.  


Criteria

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  A 
claim for TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and [that the 
veteran] only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  If there is only one 
such disability, it shall be ratable at 60 percent or more.  
If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) may still prevail in a TDIU 
claim if he or she is able to meet the requirements of 
38 C.F.R. § 4.16(b).  It is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Extra-schedular consideration is required for those veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).


Analysis

Currently, the veteran's service-connected disabilities are 
characterized as rheumatoid arthritis, left shoulder, with 
limitation of motion, evaluated as 20 percent disabling; 
rheumatoid arthritis, limitation of motion of the right 
shoulder, evaluated as 10 percent disabling; limitation of 
motion of the right knee, 10 percent disabling; limitation of 
motion of the left knee, evaluated as 10 percent disabling; 
limitation of motion of the cervical spine, evaluated as 10 
percent disabling; and, metatarsalgia, evaluated as 10 
percent disabling.  In addition, the veteran has been granted 
service connection for hearing loss, evaluated as 
noncompensable, and for tinnitus, evaluated as 10 percent 
disabling.  

The veteran's musculoskeletal disabilities, when considered 
together and combined under 38 C.F.R. § 4.25, are 60 percent 
disabling.  Under 38 C.F.R. § 4.25, adding the veteran's 10 
percent disability evaluation for tinnitus to the 60 percent 
evaluation for rheumatoid arthritis results in a 64 percent 
evaluation in combination.  Thus, the veteran's evaluation 
for all service-connected disabilities is 60 percent. 

Normally, consideration is given to an award of TDIU only if 
the veteran has a single service-connected disability ratable 
at 60 percent or more, or, if he has two or more service-
connected disabilities with a combined rating of 70 percent 
or more, with at least one disability ratable at 40 percent 
or more.  38 C.F.R. § 4.16(a).  

The Board notes that the disabilities of multiple joints due 
to rheumatoid arthritis can be considered as one disability, 
thus the veteran has one service-connected disability rated 
at 40 percent or more.  However, he does not have sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Therefore, the veteran does not meet the 
threshold schedular criteria for a grant of a TDIU under 38 
C.F.R. § 4.16(a) (2003).  Therefore, the Board must consider 
38 C.F.R. § 4.16(b), which permits such rating on an extra-
schedular basis.  

The record reflects that the veteran worked in a warehouse 
for many years, but that he was unable to continue that work 
because of his service-connected disabilities.  The record 
also establishes that, in August 2000, he was employed by the 
Idaho Department of Veterans Affairs.  There is, however, 
little evidence of record as to the type of employment 
experience the veteran had between those two jobs and what, 
if any, education he might have completed between 1976 and 
2000.

The regulations provide that total disability exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§ 3.340(a)(1) (2003).  The evidence in this case establishes 
that the veteran is unemployable, because he was discharged 
from employment for excessive use of sick leave, and the 
medical evidence includes opinions that the veteran's medical 
condition improved markedly after he did not work for three 
months.  

While there is one medical opinion that the veteran is not 
totally disabled as a result of his musculoskeletal 
disorders, the Board does not find that opinion persuasive, 
because the physician did not explain what type of employment 
activities the veteran could realistically perform, and did 
not discuss any limitations in employment.  The evidence 
clearly establishes that the veteran does, in fact, have 
limitations in employment.  The Board finds the medical 
opinions that that veteran is unemployable as a result of his 
medical disorders more convincing that the opinion that the 
veteran is not precluded from employment by those disorders.




The next question the Board must address in this case is 
whether the totality of the veteran's unemployability is the 
result of service-connected disability.  As described in the 
factual background, the physician who was treating the 
veteran at the time he was discharged from employment was 
treating the veteran for fibromyalgia, not for rheumatoid 
arthritis, and the physician's opinion that the veteran was 
permanently and totally disabled was in reference to the 
assigned diagnosis of fibromyalgia.  

The Board notes that, over the years following the veteran's 
service, several of the treating providers expressed doubts 
about the assigned diagnosis of rheumatoid arthritis, noting 
that there was no progression of the disease on radiologic 
examination, noting that laboratory examinations were 
negative for rheumatoid arthritis on several occasions, and 
the like.  Alternative diagnoses such as rheumatoid 
spondylitis or ankylosing spondylitis were suggested, among 
other diagnoses.  The VA examiner who was asked to 
differentiate between the veteran's service-connected 
rheumatoid arthritis and diagnosed fibromyalgia was unable to 
do so, assigning diagnoses of inflammatory arthritis and 
secondary fibromyalgia.  

While it is not clear medically that the veteran has 
rheumatoid arthritis, the clinical evidence of record clearly 
establishes that the veteran did first manifest some type of 
musculoskeletal disorder during service, and this 
musculoskeletal disorder, however diagnosed, has remained 
chronically and continuously disabling to the veteran since 
service, with the extent of impairment increasing over time.  
There is conflict in the medical evidence as to whether the 
totality of the veteran's current musculoskeletal disability 
is due to the disorder first diagnosed in service.  

The clinical evidence on this issue appears to be essentially 
in equipoise.  When evidence is essentially in equipoise, any 
doubt must be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Resolving doubt in the veterans favor, the Board 
finds that the totality of the veteran's current 
musculoskeletal disability is due to a service-connected 
disorder, however diagnosed.  

The final question before the Board, then, is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2003).

In this case, the evidence clearly reflects that the veteran 
was discharged from a sedentary type of employment as a 
result of the type of disability which began in service-joint 
aches, morning stiffness, and back and knee pain, with 
current manifestations including foot pain, pain in the 
hands, decreased grip, pain on use of the shoulders, and pain 
on movement of the torso.  The veteran's pain increases when 
it is cold, when it is hot, and when the veteran is in an 
office in which air conditioning is in use.  The veteran's 
pain increases when he works, and decreases, temporarily, 
when he is not working and when is attending physical 
therapy.  

The veteran, who is approximately 55 years old, is able to 
complete activities of daily living, although he has 
difficulty taking a shower and is only able to clean his home 
to the extent that no bending, stooping, or lifting is 
required.  The evidence reasonably supports a determination 
that the veteran is not only unemployed, but is also unable 
to physically perform the acts required to obtain or maintain 
employment.  As such, the Board finds that the criteria for 
an award of TDIU are met. 


ORDER

Entitlement to a TDIU is granted, subject to applicable 
criteria governing the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



